In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________

                              NO. 09-12-00492-CR
                             _________________

                        RICKY METCALFE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-13910
________________________________________________________________________

                          MEMORANDUM OPINION

      Ricky Metcalfe pled guilty to the offense of injury to a child. The trial court

found the evidence sufficient to find Metcalfe guilty, but deferred further

proceedings and placed Metcalfe on community supervision for six years. The

State subsequently filed a motion to revoke Metcalfe‘s unadjudicated community

supervision. Metcalfe pled ―true‖ to four violations of the terms of his community

supervision. The trial court found Metcalfe violated the terms of the community


                                         1
supervision order, found Metcalfe guilty of injury to a child, revoked Metcalfe‘s

community supervision, and imposed a sentence of ten years of confinement.

Metcalfe appeals the trial court‘s revocation of his community supervision, and in

six issues he contends that the trial court erred in revoking his community

supervision because it was impossible for him to perform the terms of his

community supervision.

      We review the trial court‘s order revoking community supervision for abuse

of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006)

(quoting Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)); Staten

v. State, 328 S.W.3d 901, 904-05 (Tex. App.—Beaumont 2010, no pet.). The State

must prove a violation of the terms of community supervision by a preponderance

of the evidence. Rickels, 202 S.W.3d at 763-64. The State satisfies its burden when

the ―‗greater weight of the credible evidence . . . create[s] a reasonable belief that

the defendant has violated a condition of his probation.‘‖ Id. at 764 (quoting

Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)); Staten, 328
S.W.3d at 905. We view the evidence in the light most favorable to the trial court‘s

ruling. See Cardona, 665 S.W.2d at 493. Proof of a single violation of the terms of

community supervision will support revocation. Moore v. State, 605 S.W.2d 924,

926 (Tex. Crim. App. 1980).

                                          2
      The State alleged that Metcalfe violated the terms of his community

supervision by failing to: (1) report for the months of June and August 2012, (2)

provide verification of performing the community service hours required, (3)

successfully complete the Violence Intervention Education Program, and (4)

complete an Anger Management Program. On appeal, Metcalfe contends that it

was impossible for him to comply with the terms of his community supervision

due to his extended illness. He argues that he was bedridden and could not have

performed the terms he was charged with violating.

      During the revocation hearing, Metcalfe‘s trial counsel informed the court

that with regard to count two, Metcalfe‘s physician was ―supposed to send the

probation department an excuse that the defendant could not perform community

service hours due to his medical problems.‖ Trial counsel followed that statement

with, ―Apparently that was not done.‖ Trial counsel further explained Metcalfe‘s

condition to the trial court as follows:

      [T]he [defendant is] 47 years of age. He indicates immediately after
      receiving probation he had congestive heart failure, was hospitalized
      at St. Elizabeth and Baptist. A week after he received probation, he
      went to the house and had his kidney shut down and reentered Baptist
      Hospital and indicates he called Ms. Revia and left numerous
      messages about this situation but received no callbacks. However, Ms.
      Revia did visit him at Baptist Hospital. She indicated he was calling
      her. Defendant says he did return her call and said she was – he was to
      see her on a Wednesday. On a Tuesday prior to that particular report
      date, the defendant was hospitalized for liver and staff [sic] infection,
                                         3
      which was inside his body. In the five months since he received
      probation he says he‘s been in and out of the hospital or at his home in
      bed.

Thereafter, the record reflects the following exchange occurred between the trial

court and Metcalfe:

      THE COURT: Did you have your medical records brought to the –

      THE DEFENDANT: No.

      THE COURT: Don‘t you think that‘s important?

      THE DEFENDANT: Yes.

      THE COURT: Didn‘t bother to do that?

      THE DEFENDANT: No, sir.

      THE COURT: Are you getting disability?

      THE DEFENDANT: Yes, sir.

      THE COURT: From who?

      THE DEFENDANT: I get total disability from Social Security.

      THE COURT: For what?

      THE DEFENDANT: My heart condition.

      THE COURT: How long have you had a heart condition?

      THE DEFENDANT: I‘ve had it for – since ‘99.

      THE COURT: And never have bothered to show that to anybody?

                                         4
      THE DEFENDANT: No, sir.

      THE COURT: Do you think that the crack cocaine, marijuana,
      alcohol, Xanax and pain pills have contributed to your heart
      problems?

      THE DEFENDANT: Yes, sir.

      THE COURT: I bet it has. So, you really – if you have any disability
      at all, it‘s been self-induced. Do we agree with that?

      THE DEFENDANT: Yes, sir.

      THE COURT: Okay. So, you just want me to take your word for it
      that you can‘t do any community service. What kind of community
      service do we offer, sir?

      THE DEFENDANT: Really, I don‘t know.

      THE COURT: You don‘t have a clue.

      THE DEFENDANT: No, sir.

      THE COURT: So, you can‘t sit there and say that you can‘t do it. If
      we have a desk job where you can sit there and put pink ribbons
      together for breast awareness month, you wouldn‘t know, would you?

      THE DEFENDANT: No, sir.

Metcalfe‘s probation officer informed the trial court that she saw Metcalfe in the

hospital.

      In reviewing the record in a light most favorable to the trial court‘s ruling,

we do not conclude that the record establishes that it was impossible for Metcalfe

to perform the terms of his community supervision. As the sole trier of fact, the
                                      5
trial court was entitled to judge the credibility of the witnesses and decide what

weight to give the testimony. See Brooks v. State, 153 S.W.3d 124, 127 (Tex.

App.—Beaumont 2004, no pet.). Metcalfe did not produce any medical records to

the trial court to prove his alleged prolonged illness. The only evidence Metcalfe

did provide the trial court was his own testimony, which the trial court could

reasonably have rejected.

      Viewing the evidence in the light most favorable to the trial court‘s ruling,

we conclude the State proved, by a preponderance of the evidence, that Metcalfe

violated at least one of the conditions of his community supervision. Moreover, ―a

defendant whose community supervision is revoked may only appeal from the

revocation, not the validity or invalidity of the terms and conditions of the

probation order entered months or years before.‖ Brooks, 153 S.W.3d at 128. The

record reflects that Metcalfe entered his plea of ―true‖ freely and voluntarily. A

plea of ―true‖ to an allegation that defendant violated a condition of community

supervision, standing alone, is sufficient to support the revocation. See Duncan v.

State, 321 S.W.3d 53, 58 (Tex. App.—Houston [1st Dist.] 2010, pet. ref‘d).

Because the trial court did not err in accepting Metcalfe‘s pleas of ―true,‖ there was

sufficient evidence to support revocation.



                                          6
      Because the trial court did not abuse its discretion by revoking Metcalfe‘s

unadjudicated community supervision, we overrule Metcalfe‘s six issues and

affirm the trial court‘s judgment.

      AFFIRMED.

                                           ______________________________
                                                 CHARLES KREGER
                                                       Justice

Submitted on May 22, 2013
Opinion Delivered July 10, 2013
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                       7